1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant's election with traverse of the species in which the binding protein functional moiety is SEQ ID NO:2, and the immunoglobulin binding oligopeptide is SEQ ID NO:9,  in the reply filed on August 17, 2022 is acknowledged.  The traversal is on the ground(s) that SEQ ID NOS:2-6 are not mutually exclusive and overlap in scope, because they are homologous domains of Protein A, and are variants of one another.  This is not found persuasive because SEQ ID NOS:2-6 differ from one another by non-conservative changes in their amino acid sequence.  Multiple distinct sequences necessitate multiple distinct sequence searches, which constitutes an undue burden on the Office.  It is noted that Applicant has not explicitly stated that SEQ ID NOS:2-6 are obvious variants of one another.  Such an admission would be effective to cause withdrawal of the election of species requirement with respect to SEQ ID NOS:2-6.  Finally, as to the section of the election of species requirement quoted in the box on page 7 of the response, this is a form paragraph provided by the Office to the examiner.  Reliance upon an Office-supplied form paragraph is not improper.
The requirement is still deemed proper and is therefore made FINAL.
3.	REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES
Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
	The amino acid sequence identified as SEQ ID NO:23 at page 4, line 16, and at claim 21, line 4, does not correspond to SEQ ID NO:23 as defined in the Sequence Listing filed June 12, 2019.  See residue 7.
	The amino acid sequence at page 5, line 16, is not listed in the Sequence Listing filed June 12, 2019.  Further, a SEQ ID NO needs to be inserted after this sequence.  See 37 CFR 1.821(d).
Correction is required.
	The computer readable form of the Sequence Listing filed June 12, 2019 was approved by STIC for matters of format.
4.	Figure 13 is objected to because the heading to SEQ ID NO:15 makes reference to green and yellow highlighting.  Accordingly, it may be that Inventors intended for Figure 13 to be a color drawing.
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
 	Correction is required.  As an alternative to compliance with the rules governing color drawings, it would be acceptable to delete from Figure 13 all references to color highlighting.
5.	The disclosure is objected to because of the following informalities:  The incorporation-by-reference to the Sequence Listing inserted by the preliminary amendment filed June 13, 2019 needs to be moved to after the Related Applications paragraph.  See 37 CFR 1.77(b)(2)( and (5).                                                                                                                                                                                                                                                                                                                                                                                       At page 3, line 19; page 8, lines 11 and 12; and page 16, lines 13 and 18; “reside” should be changed to “residue”.  At page 5, line 25, a SEQ ID NO needs to be inserted after the sequence.  See 37 CFR 1.821(d).  “Table 2” is located at page 11 of the specification, and “Table 1” is located at pages 13-14 of the specification.  The tables need to be re-numbered in consecutive number order, and the references to these tables in the text of the specification also will need to be updated.  Appropriate correction is required.
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7, 9-21, and 25-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 is drawn to a polypeptide.  However, at claim 1, lines 5-7, the claim states that the polypeptide is chemically conjugated or genetically fused with an immunoglobulin binding oligopeptide.  Accordingly, it is unclear whether the claim is drawn just to the polypeptide, or to the polypeptide in conjugated or fused form.  It is possible that at claim 1, line 5, “polypeptide” should be changed to “functional moiety”.  At claim 1, line 3, the interpretation of “functional moiety” is unclear.  It is possible that this phrase means that the polypeptide comprises at least one immunoglobulin binding domain from protein A, protein G, protein A/G, or protein L.  However, claim 1, line 5, recites that the functional moiety can also be “a portion” of one of the previously recited proteins, and not all portions, e.g., individual amino acids, will bind to an immunoglobulin, or to the Fc region of an immunoglobulin.  Further, although claim 1, lines 8-10, requires the immunoglobulin binding protein to bind to the Fc region of the immunoglobulins or immunoglobulin-containing compounds, it is unclear whether this requirement also applies to the “portion thereof” recited at line 5.  For analogous reasons, it is unclear if the “portions” of the oligopeptide recited at claim 1, line 11, are required to bind to the Fc region of the immunoglobulins or immunoglobulin-containing compounds.  For analogous reasons, interpretation of the term “portion” at claim 10, lines 5, 7, and 13, is also unclear.  At claim 1, lines 7-8, the phrase “such as an internal lysine of the binding protein” renders the claim unclear as to whether or not conjugation or fusion to an internal residue is limited to conjugation or fusion to an internal lysine residue.  It is suggested that the “such as” phrase could be deleted and made the subject matter of an additional dependent claim.  For analogous reasons, the phrase “such as an internal lysine” at claim 10, line 10, renders claim 10 indefinite.  There is no antecedent basis in the claims for the phrases “the group and/or iterations” and “the functional binding protein moieties” in claim 2.  This language does not appear in independent claim 1, and it is unclear to what Inventors are referring.  The antecedent basis for the phrase “the binding protein functional moiety” at claim 7, lines 1-2, is unclear.  There are multiple different binding proteins and multiple different functional moieties recited in claim 1, none of which use the exact terminology used in claim 7,  Further, claim 7 recites “functional conservative amino acid substitutions”, which language is used in the independent claim in conjunction with the oligopeptide rather than with the functional moiety of the immunoglobulin binding protein.  At claim 9, line 4, claim 12, lines 9-10, and claim 21, lines 9-10, the terms “large” and “fast” render the claims indefinite.  The terms are relative terms, but no standard of reference is provided, either in the claims, the specification, or the prior art, with which to determine whether or not the capacity of a capture bed is large or not, or with which to determine whether or not flow rate kinetics are fast or not, and therefore embraced within the scopes of the claims.  At claim 10, lines 6-7, the phrase “the improvement comprising: at least one copy of the amino acid sequence or a portion thereof of the functional moiety or the portion thereof” renders the claim indefinite.  The “at least one copy of the amino acid sequence or a portion thereof of the functional moiety or the portion thereof” can not be an improvement on the preamble of the claim because the preamble to the claim inherently requires at least one copy of the amino acid sequence or a portion thereof of the functional moiety.  At claim 10, line 7, there is no antecedent basis in the claim for the phrase “the portion thereof”.  This phrase appears to refer to the immediately preceding “the functional moiety”, and claim 10, lines 3-6, does not appear to recite a portion of the functional moiety.  The antecedent basis for the phrase “the oligopeptide” at claim 10, lines 10-11 and 12, is unclear, because there are two different oligopeptides previously recited in claim, at line 4 and at line 8.  The “preferably”  limitation in claim 12 renders the claim unclear.  Taken literally, “preferably” does not impose any requirement upon the solid support, and the claim does not recite any other claim limitation.  Claim 17 is indefinite because no conjunction is provided for the three capacity ranges.  It is unclear if the three ranges are alternatives to one another, or if all three ranges must be satisfied simultaneously.  For the former interpretation, the “at least about 50” and “at least about 75” limitations are redundant to the “at least about 25”.  For the latter interpretation, the “at least about 25” and the “at least about 50” limitations are redundant to the “at least about “at least about 75”.  There is no antecedent basis in the claims for the phrase “the support surfaces material” at claim 19, line 3.  Note that claim 11, unlike claim 13, does not recite support surfaces.  Claim 20 is indefinite because it purports to recite possible linkers; however, “covalently attached chemically or by genetic fusion to the polypeptide” is not a linker.  Claim 21 is indefinite because at line 4, the amino acid sequence “SHLSKNV” does not correspond to SEQ ID NO:23 as defined in the Sequence Listing filed June 12, 2019.  It is therefore unclear which sequence Inventors intend to claim.  There is no antecedent basis in the claim for the phrase “the polypeptide” at claim 21, line 8.  The claim does not previously use the terminology “polypeptide’.  The interpretation of the term “non-identical” at claim 26, line 3 is unclear.  It is unclear if this term means, e.g., that each polypeptide coupled to the solid support must be different from every other polypeptide coupled to the support; or that the solid support must comprise at least two different polypeptides.  Similarly, with respect to the oligopeptides, it is unclear if this term means that no polypeptide can comprise the same oligopeptide as any other polypeptide, e.g., only one polypeptide coupled to the solid support can comprise an oligopeptide of SEQ ID NO:8, only one polypeptide coupled to the solid support can comprise an oligopeptide of SEQ ID NO:9, etc., regardless of any other possible differences among the polypeptides.  Clarification of the intended claim scope is required.
7.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7, 12, and 26 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Independent claim 1 recites a polypeptide comprising at least one functional moiety of an immunoglobulin binding protein selected from protein A, protein G, protein A/G, protein L, and a portion thereof.  However, dependent claim 7, in addition to specific amino acid sequences and portions thereof, recites functional conservative amino acid substitutions of the sequences.  Because the independent claim does not recite functional conservative amino acid substitutions of the functional moiety, claim 7 appears to embrace functional moieties not encompassed within the scope of the independent claim, and claim 7 is therefore an improper dependent claim.  Claim 12 does not further limit the scope of claim 11, upon which claim 12 depends.  Claim 12 recites a preferred embodiment for the solid support, but does not require the solid support to comprise the preferred embodiment.  Accordingly, claim 12 is identical in scope with claim 11, and claim 12 is therefore an improper dependent claim.  Claim 11 recites a separation matrix comprising a polypeptide coupled to a solid support.  Claim 26, which ultimately depends upon claim 11, recites a separation matrix which consists of a plurality of the polypeptides.  However, “consists of” excludes from the separation matrix any unrecited components, i.e. excludes the solid support required by claim 11.  Accordingly, claim 26 does not further limit the scope of claim 11, but rather changes the separation matrix altogether.  Claim 26 is therefore an improper dependent claim.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
8.	Claims 1-7, 9-21, and 25-27 are objected to because of the following informalities:  At claim 1, line 4; claim 7, line 3; claim 10, line 4; claim 12, line 3; claim 21, line 2; “consisting” should be inserted after “group”, so that standard Markush terminology is used.  At claim 1, line 10, a comma should be inserted after “compounds”, and “wherein” should be inserted after “wherein”.  At claim 4, line 1, “wherein” should be inserted after the comma and before “the”.  At claim 10, line 9, “to within” is non-idiomatic.  At claim 13, line 2, “with” should be changed to “within”.  At claim 14, line 3, “and” should be deleted.  At claim 18, line 3, the limitation “1000-fold, 2000 fold, or at least about 3000-fold” is redundant to “at least about 500-fold” and should be deleted.  In any event, a hyphen should be inserted between “2000” and “fold” so as to be consistent with the other claim terminology.  At claim 21, line 4, the comma after “and” should be deleted.  At claim 21, line 7, the comma after “binding” should be deleted.  At claim 25, line 2, “to” should be changed to “with”.  At claim 25, lines 6-7, the phrase “containing selected from the group” should be deleted, and a comma should be inserted after “by”.  At claim 25, line 8, “and” should be changed to “or”.  At claim 25, line 9, the comma after “binding” should be deleted.  At claim 26, line 4, “farther” should be changed to “further”.  Appropriate correction is required.
9.	The claims would benefit from further and extensive revision of their structure and grammar, and for consistency of terminology, so that their scope can be more readily ascertained.
10.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2, 7, and 9-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a product of nature without significantly more.  Based upon an analysis with respect to the claim as a whole, claims 1-12 and 16-18 do not recite something significantly different than a judicial exception.
Analysis:
Step 1: Is the claimed invention directed to a process, machine, manufacture, or composition of matter? Yes, claims 1, 2, 7, and 9-12 are directed to a manufacture and/or a composition of matter.
Step 2A: Prong One: Do the claims recite an abstract idea, law of nature, or natural phenomenon? The claims at issue recite a nature-based product limitation.  In particular, claims 1, 2, 7, and 9-12 recite a polypeptide which can be naturally occurring Protein A from Staphylococcus aureus.  See the anticipation rejection over Shenoy et al (U.S. Patent No. 8,921,531) as evidenced by Honda et al (U.S. Patent Application Publication 2014/0179898) set forth in section 12 below.  
The markedly different characteristics analysis is used to determine if this nature-based product constitutes one of the judicially recognized exceptions.  There is no evidence of record that the Protein A embraced by instant claims 1, 2, 7, and 10 has any difference in function, structure, or other properties compared to naturally occurring Protein A.  Coupling Protein A to a separation matrix medium or solid support, as recited in claims 9, 11, and 12, does not appear to markedly change the function, structure, or other properties of naturally occurring Protein A.  Whether uncoupled or coupled, Protein A still binds to the Fc portion of immunoglobulins.  Accordingly, the claims at issue recite a judicially recognized “product of nature” exception.
Prong Two: Do the claims recite additional elements that integrate the judicial exception into a practical application?  Claims 1, 2, 7, and 10 do not recite any additional elements.  Claims 9, 11, and 12 recite an additional element, i.e. the polypeptide is coupled to a separation matrix medium or solid support.  The limitations “separation matrix medium” and “solid support” cover a near-infinite range of solids, of any composition and of any structure.  The limitations thus fail to meaningfully limit the claim because they are at best the equivalent of merely adding the words “apply it” to the judicial exception.  Accordingly, the limitations “separation matrix medium” and “solid support” do not integrate the judicial exception into a practical application and the claims are therefore directed to the judicial exception.
Step 2B: Do the claims recite additional elements that amount to significantly more than the judicial exception?  Claims 1, 2, 7, and 10 do not recite any additional elements.  Claims 9, 11, and 12 recite an additional element, i.e. the polypeptide is coupled to a “separation matrix medium” and “solid support”.  However, the use of separation matrix media and solid supports is well-understood, routine, and conventional in the immunoglobulin purification arts and in the Protein A arts.  Shenoy et al teach that Protein A is often immobilized onto a solid support and used as a reliable method for purifying total IgG from crude protein mixtures.  See column 1, lines 37-39.  The combination of polypeptide with a separation matrix medium or solid support is well-understood, routine, and conventional, and when recited at this level of generality, does not amount to significantly more than the product of nature by itself.  Accordingly, claims 1, 2, 7, and 9-12 do not qualify as eligible subject matter.
11.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
12.	Claims 1, 2, 7, 9-12, and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shenoy et al (U.S. Patent No. 8,921,531) as evidenced by Honda et al (U.S. Patent Application Publication 2014/0179898).  Shenoy et al teach Protein A, originally found in the cell wall of Staphylococcus aureus.  Protein A binds with the Fc region of IgGs.  Protein A is often immobilized onto a solid support and used as a reliable method for purifying total IgG from crude protein mixtures.  Immobilized Protein A is used to remove immunoglobulins from a buffer solution having a pH in the range of about 7.0 to 10; the protein A adsorbent is washed with buffer solution; and then adsorbed immunoglobulins are removed from the Protein A adsorbent with a buffer solution having a pH of about 2 to 6.  See column 1, lines 25-40, and column 6, lines 1-46.  Honda et al is evidence that the Protein A taught by Shenoy et al meets the requirements of Inventors’ claims.  Honda et al teach the structure of Protein A in Figure 1, showing that it comprises five IgG binding domains.  Honda et al at Figure 2 teaches the amino acid sequences of these binding domains.  For example, IgG binding domain E of Protein A corresponds to Inventors’ SEQ ID NO:2.  Any of the other IgG binding domains present in Protein A correspond to an oligopeptide which is a portion of one of SEQ ID NOS:8, 9, and 18-23.  For example, IgG binding domain D at residues 41-42 comprises PS, i.e. residues 2-3 of Inventors’ SEQ ID NO:18.  IgG binding domain D at residues 46-47 comprises NV, i.e. residues 1-2 of Inventors’ SEQ ID NO:19.  IgG binding domain D at residues 36-38 comprises SLK, i.e. residues 5-7 of Inventors’ SEQ ID NO:21.  IgG binding domain D at residues 7-8 comprises NF, i.e. residues 6-7 of Inventors’ SEQ ID NO:19.  Many other correspondences between the Protein A of Shenoy et al an Inventors’ claimed polypeptide can also be made.
13.	Claims 1, 2, and 10 are rejected under 35 U.S.C. 103 as being obvious over Sarkar et al (U.S. Patent Application Publication 2017/0058017).  Sarkar et al teach a peptide including the sequence Ap-Ln-Bm (SEQ ID NO:1) in which A is an immunoglobulin affinity ligand which can be HWRGWV (SEQ ID NO:27), identical to Inventors’ SEQ ID NO:8; and in which p=1-4.  HWRGWV (SEQ ID NO:27) has affinity for IgG.  See, e.g., paragraphs [0006], [0033] - [0035], [0053], [0055].  Sarkar et al do not teach peptides comprising two, three, or four iterations of SEQ ID NO:27.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form peptides according to Sarkar et al in which A is HWRGWV (SEQ ID NO:27) and p=2, 3, or 4, because such peptides are embraced by the generic formulas of Sarkar et al; because HWRGWV (SEQ ID NO:27) is one of only five IgG-binding ligands specifically exemplified by Sarkar et al, and because there are only four possible values of p, i.e. the scopes of the genuses are relatively limited; and because the resultant peptide has only the IgG-binding activity which would have been expected in view of Sarkar et al.  The peptide suggested by Sarkar et al, comprising 2, 3, or 4 iterations of SEQ ID NO:27, corresponds to the instant claimed polypeptide, in which one of the iterations of SEQ ID NO:27 corresponds to Inventors’ oligopeptide, and another of the iterations corresponds to Inventors’ functional moiety which is a portion of a protein A binding protein.  Note that there will be at least one amino acid in common between the iteration of SEQ ID NO:27 and functional moieties recited in the instant claims, and that the claims do not set forth any limits on the size of the “portion thereof”.   
14.	Applicant’s elected species, in which the engineered polypeptide comprises a binding protein functional moiety which is SEQ ID NO:2 and an immunoglobulin binding oligopeptide which is SEQ ID NO:9,, is deemed to be novel and unobvious over the prior art of record or any combination thereof.  In addition, claim 21 is deemed to be novel and unobvious over the prior art of record or any combination thereof.  The prior art of record does not teach modifying an oligopeptide comprising one of SEQ ID NOS:9 and 18-23 with a second functional moiety which also binds to the Fc region of IgG.
	Majima et al (U.S. Patent Application Publication 2016/0215027) is cited to show the general state of the art.  Majima et al teach multimeric immunoglobulin-binding proteins comprising plural immunoglobulin-binding domains.  The proteins can be immobilized onto an insoluble support via one or more lysine residues.  See, e.g., the Abstract and paragraphs [0003], [0032], and [0074].  Majima et al do not teach or render obvious immunoglobulin binding oligopeptides comprising at least one of SEQ ID NOS:9 and 18-23.
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey E. Russel at telephone number (571) 272-0969.  The examiner can normally be reached on Monday-Friday from 9:00 A.M. to 5:30 P.M (EST).
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor James Alstrum-Acevedo can be reached at (571) 272-5548.  The fax number for formal communications to be entered into the record is (571) 273-8300; for informal communications such as proposed amendments, the fax number (571) 273-0969 can be used.  The telephone number for the Technology Center 1600 receptionist is (571) 272-1600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jeffrey E. Russel/Primary Examiner, Art Unit 1654                                                                                                                                                                                                        
 
JRussel
September 6, 2022